       Case 2:17-cv-02891-JAD-PAL Document 17 Filed 11/28/18 Page 1 of 3




 1   ANDREW A. BAO, ESQ.
     Nevada State Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     aabao@wolfewyman.com
 5
 6   Attorneys for Defendant
     DITECH FINANCIAL, LLC.
 7
                                      UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9
10     MICHAEL T. GEBHART,                                     Case No. 2:17-cv-02891-JAD-GW
11                               Plaintiff,
12                v.                                           STIPULATION RE: FILING OF
13                                                             DISMISSAL WITH PREJUDICE
       DITECH FINANCIAL, LLC,
14                               Defendant.
15
16                                                 STIPULATION
17               Plaintiff MICHAEL T. GEBHART (“Plaintiff”) and DITECH FINANCIAL, LLC
18   (“DITECH”) (jointly as the “Parties”), by and through their respective counsel of record, hereby
19   submit this Stipulation and Order.
20               The Parties have fully executed a settlement agreement relating to this action. Pursuant to
21   the terms of the settlement agreement, Plaintiff has agreed to dismiss this action, and all claims
22   therein, with prejudice against DITECH. However, there are still some settlement obligations
23   pending, which the parties believe should be resolved in the next 30 days.
24   ///
25   ///
26
27
28
                                                           1
     3221533.2
       Case 2:17-cv-02891-JAD-PAL Document 17 Filed 11/28/18 Page 2 of 3




 1               Thus, the parties stipulate, subject to the court’s approval, that a stipulation of dismissal

 2   with prejudice be filed within 30 days of the date of this stipulation. The parties apologize to the

 3   court for not previously filing such a stipulation or providing adequate notice to the court that this

 4   matter is subject to an executed settlement agreement.

 5               IT IS SO STIPULATED.

 6   DATED: 28th of November, 2018                                DATED: 28th of November, 2018

 7   WOLFE & WYMAN LLP
 8   By:/s/Andrew A. Bao                                          By:/s/Michael T. Gebhart________________
 9       ANDREW A. BAO, ESQ.                                         MICHAEL T. GEBHART, ESQ.
         6757 Spencer Street                                         Nevada Bar No. 7718
10       Las Vegas, NV 89119                                         844 Holly Lake Way
         Attorneys for Defendant                                     Henderson, NV 89002
11       DITECH FINANCIAL, INC.                                      Plaintiff
12
13                                                       ORDER

14               Based on the Stipulation of the parties, and good cause appearing therefore, IT IS HEREBY

15   ORDERED that a stipulation and order of dismissal with prejudice be filed by December 28, 2018.

16               IT IS SO ORDERED.

17               Dated this 4th day of December, 2018.

18
                                                        By:
19
                                                                      MAGISTRATE COURT JUDGE
20
21
     Submitted by,
22
     DATED: _____ of _____ , 2018
23
     WOLFE & WYMAN LLP
24
25
     By:/s/Andrew A. Bao
26       ANDREW A. BAO, ESQ.
         6757 Spencer Street
27       Las Vegas, NV 89119
         Attorneys for Defendant
28       DITECH FINANCIAL, INC.
                                                              2
     3221533.2
       Case 2:17-cv-02891-JAD-PAL Document 17 Filed 11/28/18 Page 3 of 3




 1                              CERTIFICATE OF ELECTRONIC SERVICE

 2               I hereby certify that on the 28th day of November, 2018, the foregoing STIPULATION

 3   RE DISMISSAL WITH PREJUDICE was served on the following by Electronic Service to:

 4                                      (All Parties on the E-Service List)

 5
 6                                                  /s/ Tina M. Abrante
                                                    Tina M. Abrante
 7                                                  An employee of WOLFE & WYMAN LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3
     3221533.2
